Exhibit 10.1

SOLERA HOLDINGS, INC.

SEVERANCE AGREEMENT AND RELEASE

This Confidential Severance Agreement and Release (“Agreement”) dated March 18,
2011 is made by and between John J. Giamatteo (“Employee”) and Solera Holdings,
Inc. (“Company”) (individually referred to as a “Party” and collectively
referred to as the “Parties”):

WHEREAS, Employee agreed to the terms of employment with the Company pursuant to
an employment offer letter agreement dated December 18, 2009, as amended on
January 13, 2010 (collectively, the “Offer Letter”), which Offer Letter provides
for cash severance payments to Employee following a termination of Employee’s
employment with the Company under certain circumstances (the “Offer Letter
Severance”);

WHEREAS, Employee’s employment with the Company commenced on April 12, 2010;

WHEREAS, the Company and Employee have entered into an Employee Invention
Assignment and Confidentiality Agreement (the “Confidentiality Agreement”);

WHEREAS, Employee was separated from the Company;

WHEREAS, Employee wishes to release the Company from any claims arising from or
related to the employment relationship and separation thereof;

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that the
Employee may have against the Company as defined herein, including, but not
limited to, any and all claims arising or in any way related to Employee’s
employment with, or separation from, the Company;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

1. Separation Date. Employee was separated from the Company. If Employee enters
into this Agreement, the effective date of Employee’s separation shall be
March 31, 2011 (the “Separation Date”). If Employee does not enter into this
Agreement, Employee will be deemed to have separated from the Company effective
as of March 28, 2011.

2. Consideration. In exchange for Employee’s agreement to the general release
and waiver of claims and covenant not to sue and Employee’s other promises
herein, the Company agrees to pay Employee the consideration set forth in this
Paragraph 2.

(a) Severance Amount. The Company agrees to pay Employee a lump sum of $115,000,
less applicable withholdings, which amount is equal to twenty-five percent
(25%) of Employee’s annual base salary as of the Separation Date (the “Salary
Severance”). The Company will tender the Salary Severance payment to Employee by
delivering a check for $115,000, less applicable withholdings, made payable to
Employee within ten (10) business days following the later of the Effective Date
(as defined below) of this Agreement or the Separation Date.



--------------------------------------------------------------------------------

(b) Employee Equity Award Vesting. As of the date of this Agreement, Employee
has no vested stock options and no vested restricted stock units (“RSUs”).
Provided that Employee continues to comply with the terms of the Offer Letter,
the Confidentiality Agreement, the Company’s policies applicable to Employee and
this Agreement, Employee will remain an employee of the Company through the
Separation Date and, on March 31, 2011, will vest in (i) 12,528 stock options
and (ii) 7,341 RSUs. The RSUs, the stock options and the exercise of any stock
options shall continue to be subject to the terms and conditions of the
Company’s 2008 Omnibus Incentive Plan and the stock option agreements and RSU
grant agreements between Employee and the Company, as applicable. By signing
this Agreement, Employee acknowledges that he/she has ninety (90) days from the
Separation Date to exercise his/her stock options granted pursuant to the 2008
Omnibus Incentive Plan that have vested through March 31, 2011 and, to the
extent the vested stock options are not exercised within such 90 day period, the
stock options will be forfeited and canceled.

(c) Consultancy. Following the Effective Date of this Agreement, the Company and
Employee agree to enter into the Consulting Agreement and Statement of Work
attached hereto as Exhibit A (the “Consulting Agreement”). The foregoing
sentence notwithstanding, if the Effective Date of this Agreement is prior to
the Separation Date, then the Company and Employee agree to enter into the
Consulting Agreement following the Separation Date.

(d) Acknowledgments. By signing this Agreement, Employee acknowledges and agrees
that: (i) there exists a genuine question about whether Employee is entitled to
the Offer Letter Severance; (ii) as an “at will” employee, Employee’s employment
could be terminated prior to March 31, 2011, in which case employee would not be
entitled to the employee equity award vesting described in Paragraph 2(b) of
this Agreement; and (iii) based on the market price of the Company’s common
stock as of the date of this Agreement, the consideration payable to Employee
pursuant to Paragraph 2(a), Paragraph 2(b), Paragraph 2(c) (including the
consideration payable to Employee pursuant to the Consulting Agreement) and
Paragraph 3 of this Agreement is greater than the Offer Letter Severance.

3. Benefits. Employee’s health insurance benefits will cease on March 31, 2011,
subject to Employee’s right to continue his/her health insurance under COBRA.
Employee’s participation in all other benefits and incidents of employment
ceased on the Separation Date. Employee ceased accruing employee benefits,
including, but not limited to, vacation time and paid time off, as of the
Separation Date. Provided that Employee timely elects continuation coverage
under COBRA as required by applicable law, the Company will reimburse the entire
premium expenses for continuing Employee’s health care coverage and the coverage
of Employee’s dependents who are covered at the Separation Date under COBRA for
a period ending on the earlier of the date that is three (3) months after the
Separation Date or the date on which Employee becomes eligible to be covered by
the health care plans of another employer. With respect to COBRA premium
reimbursement, Employee shall submit the COBRA invoice and proof of payment in a
reasonable form to the Company every calendar month. Such COBRA documents shall
be approved by the Company’s Chief Executive Officer or his designee prior to
reimbursement payment. Reimbursement payment due Employee for COBRA premiums
shall be made within thirty (30) days following the Company’s receipt and
approval of Employee’s COBRA documents.

 

-2-



--------------------------------------------------------------------------------

4. Confidential Information/Return of Company Property. Employee shall continue
to maintain the confidentiality of all trade secrets and confidential and
proprietary information of the Company and all of its direct or indirect
subsidiaries (each a “Subsidiary” and collectively the “Subsidiaries”) and shall
continue to comply with the terms and conditions of the Confidentiality
Agreement, including the provisions relating to non-solicitation of employees of
the Company or any of its Subsidiaries. Employee’s signature below constitutes
his/her certification under penalty of perjury that he/she has returned all
documents and other items provided to Employee by the Company or any Subsidiary,
developed or obtained by Employee as a result of his/her employment with the
Company, or otherwise belonging to the Company or any Subsidiary, including
without limitation, any motor vehicle leased by the Company and provided to
Employee pursuant to the Company’s executive vehicle program.

5. Acknowledgment of Payment of Wages. Employee acknowledges and represents that
the Company has paid all salary, wages, bonuses, accrued vacation, business
expense reimbursements, commissions and any and all other benefits due to
Employee as of the Separation Date. Employee agrees and acknowledges that the
payments and benefits referenced in Paragraph 2 of this Agreement are not a
payment for salary, wages, bonuses, accrued vacation, business expense
reimbursements, commissions or any other benefits due to Employee in connection
with his/her employment with the Company.

6. General Release of Claims.

(a) Employee agrees that the foregoing consideration represents settlement in
full of all outstanding obligations owed to Employee by the Company. Employee,
on his/her own behalf, and on behalf of his/her respective heirs, family
members, executors, and assigns, hereby fully and forever releases the Company,
the Subsidiaries and their officers, directors, employees, investors,
stockholders, administrators, affiliates, divisions, predecessor and successor
corporations, and assigns (collectively “Releasees”), from, any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation:

(i) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship,
including, but not limited to, claims under the Offer Letter for additional
compensation or severance of any kind;

(ii) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(iii) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment;

 

-3-



--------------------------------------------------------------------------------

termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

(iv) any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act;

(v) any and all claims for violation of the federal, or any state, constitution;

(vi) any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

(vii) any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

(viii) any and all claims for attorneys’ fees and costs.

(b) The Company and Employee agree that the release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to (i) any rights to
indemnification Employee may have under the Company’s bylaws or Certificate of
Incorporation, or pursuant to applicable law, (ii) any obligations owed to
Employee pursuant to this Agreement, or (iii) any claims Employee may not
release as a matter of law.

(c) Employee acknowledges and agrees that any breach of any provision of this
Agreement shall constitute a material breach of this Agreement and shall entitle
the Company immediately to recover the severance benefits provided to Employee
under this Agreement. Employee shall also be responsible to the Company for all
costs, attorneys’ fees and any and all damages incurred by the Company
(i) enforcing the obligation, including the bringing of any legal proceeding to
recover the monetary consideration, and (ii) defending against a claim or legal
proceeding brought or pursued by Employee in violation of this provision.

7. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that
he/she is waiving and releasing any rights he/she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he/she has been advised by this writing that:

 

-4-



--------------------------------------------------------------------------------

(a) he/she should consult with an attorney prior to executing this Agreement;

(b) he/she has up to twenty-one (21) days within which to consider this
Agreement;

(c) he/she has seven (7) days following his/her execution of this Agreement to
revoke the Agreement; and

(d) this Agreement shall not be effective until the revocation period has
expired.

Nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law. Changes to this Agreement
whether material or nonmaterial shall not restart the 21-day period.

8. General Release – Principle; Waiver; Representation. Employee hereby
acknowledges that Employee is aware of the principle that a general release does
not extend to claims that the releasor does not know or suspect to exist in his
or her favor at the time of executing the release, which, if known by him or
her, must have materially affected his or her settlement with the releasee. With
knowledge of this principle, Employee hereby (i) agrees to expressly waive any
rights Employee may have to that effect and (ii) represents that he/she is not
aware of any claim by him/her other than the claims that are released by this
Agreement.

9. Covenant Not to Sue.

(a) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will Employee pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which Employee may now have, have ever had, or may in the future have
against Releasees, which is based in whole or in part on any matter covered by
this Agreement.

(b) Nothing in this section shall prohibit Employee from filing a charge or
complaint with a government agency such as but not limited to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, or other applicable agency. However, Employee understands
and agrees that, by entering into this Agreement, Employee is releasing any and
all individual claims for relief, and that any and all subsequent disputes
between Employee and the Company shall be resolved through arbitration as
provided below.

(c) Nothing in this section shall prohibit or impair Employee or the Company
from complying with all applicable laws, nor shall this Agreement be construed
to obligate either Party to commit (or aid or abet in the commission of) any
unlawful act.

 

-5-



--------------------------------------------------------------------------------

(d) Employee acknowledges and agrees that any breach of any provision of this
Agreement shall constitute a material breach of this Agreement and shall entitle
the Company immediately to recover the severance benefits provided to Employee
under this Agreement. Employee shall also be responsible to the Company for all
costs, attorneys’ fees and any and all damages incurred by the Company
(i) enforcing the obligation, including the bringing of any legal proceeding to
recover the monetary consideration, and (ii) defending against a claim or legal
proceeding brought or pursued by Employee in violation of this provision.

10. [RESERVED]

11. No Cooperation. Employee agrees that he/she will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against Releasees, unless under a subpoena or other court order to do so.
Employee further agrees both to immediately notify the Company upon receipt of
any court order, subpoena, or any legal discovery device that seeks or might
require the disclosure or production of the existence or terms of this
Agreement, and to furnish, within three (3) business days of its receipt, a copy
of such subpoena or legal discovery device to the Company.

12. Non-Disparagement. Employee agrees to refrain from conduct or speech
derogatory about or detrimental to the Company or any Subsidiary and their
officers, directors, employees, investors, stockholders, customers, agents or
suppliers, including but not limited to defamation, libel or slander of the any
of the foregoing or tortious interference with the contracts and relationships
of the Company or any Subsidiary.

13. Non-Solicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date, Employee shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s or any
Subsidiary’s employees to leave their employment, or take away such employees,
or attempt to solicit, induce, recruit, encourage, take away or hire employees
of the Company, either for himself/herself or any other person or entity.

14. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be:

(a) an admission of the truth or falsity of any claims heretofore made, or

(b) an acknowledgment or admission by either Party of any fault or liability
whatsoever to the other Party or to any third party.

15. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with the preparation, negotiation and
execution of this Agreement.

16. Indemnification. Employee agrees to indemnify and hold harmless the Company
and the Subsidiaries from and against any and all loss, costs, damages or
expenses, including, without limitation, attorneys’ fees or expenses incurred by
the Company or any of the Subsidiaries arising

 

-6-



--------------------------------------------------------------------------------

out of the breach of this Agreement by Employee, or from any false
representation made herein by Employee, or from any action or proceeding which
may be commenced, prosecuted or threatened by Employee or for Employee’s
benefit, upon Employee’s initiative, or with Employee’s aid or approval,
contrary to the provisions of this Agreement. Employee further agrees that in
any such action or proceeding, this Agreement may be pled by the Company and/or
the Subsidiary as a complete defense, or may be asserted by way of counterclaim
or cross-claim.

17. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and the Subsidiaries and to bind the
Company, the Subsidiaries and all who may claim through it to the terms and
conditions of this Agreement. Employee represents and warrants that he/she has
the capacity to act on his/her own behalf and on behalf of all who might claim
through him/her to bind them to the terms and conditions of this Agreement. Each
Party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.

18. No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Agreement.

19. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

20. Entire Agreement. This Agreement, and the agreements incorporated herein by
reference to the extent they are consistent with this Agreement, constitute the
entire agreement and understanding between the Parties concerning the subject
matter of this Agreement and all prior representations, understandings, and
agreements concerning the subject matter of this Agreement have been merged into
this Agreement.

21. No Waiver. The failure of any Party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

22. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either Party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each Party. No provision of this Agreement can be
changed, altered, modified, or waived except by an executed writing by the
Parties.

23. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Texas, and it shall be construed, interpreted,
governed, and enforced in accordance with the laws of the State of Texas,
without regard to choice of law principles.

 

-7-



--------------------------------------------------------------------------------

24. Arbitration: Except for any claim for injunctive relief arising out of
Employee’s breach of its obligations to protect the Company’s or a Subsidiary’s
trade secrets or confidential and proprietary information, the Parties agree to
arbitrate, in Dallas County, Texas and through JAMS, any and all disputes or
claims arising out of or related to the validity, enforceability,
interpretation, performance or breach of this Agreement, whether sounding in
tort, contract, statutory violation or otherwise, or involving the construction
or application or any of the terms, provisions, or conditions of this Agreement.
Any arbitration may be initiated by a written demand to the other Party. The
arbitrator’s decision shall be final, binding, and conclusive. The Parties
further agree that this Agreement is intended to be strictly construed to
provide for arbitration as the sole and exclusive means for resolution of all
disputes hereunder to the fullest extent permitted by law. The Parties expressly
waive any entitlement to have such controversies decided by a court or a jury.

25. Attorneys’ Fees. In the event that either Party brings a legal proceeding to
enforce or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such a legal proceeding.

26. Effective Date. This Agreement is effective after it has been signed by both
parties and after eight (8) days have passed since Employee has signed the
Agreement (the “Effective Date”), unless revoked by Employee within seven
(7) days after the date the Agreement was signed by Employee.

27. Counterparts/Facsimile/PDF Signatures. This Agreement may be executed in
counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned. Execution of a facsimile or PDF copy shall have the
same force and effect as execution of an original.

28. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

(d) They are fully aware of the legal and binding effect of this Agreement.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  Solera Holdings, Inc.

Dated: March 18, 2011

  By  

LOGO [g172880g84u35.jpg]

  Jason M. Brady   Senior Vice President, General Counsel and Secretary   John
J. Giamatteo, an individual

Dated: MARCH 18, 2011

 

LOGO [g172880g29a92.jpg]

  John J. Giamatteo

 

-9-



--------------------------------------------------------------------------------

Exhibit A

Consulting Agreement and Statement of Work

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made as of April 1, 2011 (“Effective
Date”), by and between Solera Holdings, Inc., a Delaware corporation having its
principal place of business at 7 Village Circle, Suite 350, Westlake, TX 76262
(“Company”), and John J. Giamatteo, a natural person, whose address is 5900
McFarland Court, Plano Texas 75093 (“Consultant”).

WHEREAS, from on or about April 12, 2010, to on or about March 31, 2011,
Consultant was employed by Company as its Chief Operating Officer.

WHEREAS, following Consultant’s separation from the Company as its Chief
Operating Officer, Consultant agrees to provide the services described in this
Agreement to assist the Company during a transition period.

WHEREAS, Company desires to have Consultant perform consulting services for
Company, and Consultant desires to perform such services for Company, subject to
and in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, the parties agree as follows:

1. SERVICES; PAYMENT.

1.1 Performance of Services. Consultant will perform the consulting services
(“Services”) described in detail on Exhibit A to this Agreement (“Statement of
Work”) in accordance with the terms and conditions of this Agreement and the
Statement of Work.

1.2 Payment. Subject to the terms and conditions set forth herein, Company will
pay Consultant fees in accordance with the terms set forth in the Statement of
Work. Company will reimburse Consultant for reasonable, legitimate and properly
documented business expenses incurred by Consultant in connection with
performing Services, subject to Company’s standard travel and entertainment
policies, a copy of which has been previously provided to Consultant. By signing
this Agreement, Consultant acknowledges receiving and reading the Company’s
standard travel and entertainment policies. Company may withhold any payment of
fees or reimbursement of expenses pending receipt from Consultant of
documentation or information that demonstrates Consultant’s compliance with laws
and its obligations under this Agreement. Subject to the foregoing, Company will
pay each invoice submitted by Consultant to Ms. Nikka Blunt at the Company’s
Westlake headquarters within thirty (30) days following receipt and approval
thereof.



--------------------------------------------------------------------------------

2. RELATIONSHIP OF PARTIES.

2.1 Independent Contractor. Consultant will perform the Services under the
general direction of Company, subject to the requirement that Consultant will at
all times strictly comply with the Company’s policies and applicable laws,
including but not limited to laws governing the international business
activities of the Company such as the United States Foreign Corrupt Practices
Act, as more fully detailed in Section 5.4 of this Agreement.

2.2 Employment Taxes and Benefits. Consultant will report as self-employment
income all compensation received by Consultant pursuant to this Agreement.
Consultant will indemnify Company and hold it harmless from and against all
claims, damages, losses, costs and expenses, including reasonable fees and
expenses of attorneys and other professionals, relating to any obligation
imposed by law on Company to pay any withholding taxes, social security,
unemployment or disability insurance, or similar items in connection with
compensation received by Consultant pursuant to this Agreement. Except as
expressly set forth in the Statement of Work, Consultant will not be entitled to
receive any vacation or illness payments or to participate in any plans,
arrangements, or distributions by Company pertaining to any bonus, stock option,
profit sharing, insurance or similar benefits for Company’s employees.

3. OWNERSHIP AND INTELLECTUAL PROPERTY RIGHTS.

3.1 Definition of Innovations. Consultant agrees to disclose in writing to
Company all inventions, products, designs, drawings, notes, documents,
information, documentation, improvements, works of authorship, processes,
techniques, know-how, algorithms, technical and business plans, specifications,
hardware, circuits, computer languages, computer programs, databases, user
interfaces, encoding techniques, and other materials or innovations of any kind
that Consultant may make, conceive, develop or reduce to practice, alone or
jointly with others, in connection with performing Services or that result from
or that are related to such Services, whether or not they are eligible for
patent, copyright, mask work, trade secret, trademark or other legal protection
(collectively, “Innovations”).

3.2 Ownership of Innovations. Consultant and Company agree that, to the fullest
extent legally possible, all Innovations will be works made for hire and owned
exclusively by Company. Consultant agrees that, regardless of whether the
Innovations are legally works made for hire, all Innovations will be the sole
and exclusive property of Company. Consultant hereby irrevocably transfers and
assigns to Company, and agrees to irrevocably transfer and assign to Company,
all rights, titles and interests in and to the Innovations, including all
worldwide patent rights (including patent applications and disclosures),
copyright rights, mask work rights, trade secret rights, know-how, and any and
all other intellectual property or proprietary rights (collectively,
“Intellectual Property Rights”) therein. At Company’s request and expense,
during and after the term of this Agreement, Consultant will assist and
cooperate with Company in all respects and will execute documents, and, subject
to the reasonable availability of Consultant, give testimony and take such
further acts reasonably requested by Company to enable Company to acquire,
transfer, maintain, perfect and enforce its Intellectual Property Rights and
other legal protections for the Innovations. Consultant hereby appoints the
officers of Company as Consultant’s attorney-in-fact to execute documents on
behalf of Consultant for this limited purpose.

 

2



--------------------------------------------------------------------------------

3.3 Moral Rights. Consultant irrevocably agrees to waive and never to assert,
any and all Moral Rights (as defined below) that Consultant may have in or with
respect to any Innovation, during and after the term of this Agreement. “Moral
Rights” mean any rights to claim authorship of any Innovation, to object to or
prevent the modification or destruction of any Innovation, to withdraw from
circulation or control the publication or distribution of any Innovation, and
any similar right, existing under judicial or statutory law of any country in
the world, or under any treaty, regardless of whether or not such right is
called or generally referred to as a “moral right.”

3.4 Related Rights. To the extent that Consultant owns or controls (presently or
in the future) any patent rights, copyright rights, mask work rights, trade
secret rights, or any other intellectual property or proprietary rights that
block or interfere with the rights assigned to Company under this Agreement
(collectively, “Related Rights”), Consultant hereby grants or will cause to be
granted to Company a non-exclusive, royalty-free, irrevocable, perpetual,
transferable, worldwide license (with the right to sublicense) to make, have
made, use, offer to sell, sell, import, copy, modify, create derivative works
based upon, distribute, sublicense, display, perform and transmit any products,
software, hardware, methods or materials of any kind that are covered by such
Related Rights, to the extent necessary to enable Company to exercise all of the
rights assigned to Company under this Agreement.

4. CONFIDENTIAL INFORMATION. For purposes of this Agreement, “Confidential
Information” means and will include: (i) any information, materials or knowledge
regarding Company and its business, financial condition, products, programming
techniques, customers, suppliers, technology or research and development that is
disclosed to Consultant or to which Consultant has access in connection with
performing Services and the Innovations. Confidential Information will not
include, however, any information that is or becomes part of the public domain
through no fault of Consultant or that Company regularly gives to third parties
without restrictions on use or disclosure. Consultant agrees to hold all
Confidential Information in strict confidence, not to use it in any way,
commercially or otherwise, except in performing the Services, and not to
disclose it to others. Consultant further agrees to take all action reasonably
necessary to protect the confidentiality of all Confidential Information
including, but not limited to, implementing and enforcing procedures to minimize
the possibility of unauthorized use or disclosure of Confidential Information.

5. WARRANTIES.

5.1 Competitive Activities. During the term of this Agreement, Consultant will
not, directly or indirectly, in any individual or representative capacity,
engage or participate in or provide services to any business that is competitive
with the types and kinds of business being conducted by Company.

5.2 Pre-existing Obligations. Consultant represents and warrants that Consultant
has no pre-existing obligations or commitments (and will not assume or otherwise
undertake any obligations or commitments) that would be in conflict or
inconsistent with, or that would hinder Consultant’s performance of its
obligations under this Agreement.

5.3 Solicitation of Services. Because of the trade secret subject matter of
Company’s business, Consultant agrees that, during the term of this Agreement
and for a period

 

3



--------------------------------------------------------------------------------

of one (1) year thereafter, it will not solicit the services of any of Company’s
employees, consultants, suppliers or customers for Consultant’s own benefit or
for the benefit of any other person or entity without prior written approval by
Company.

5.4 Compliance with Laws. Consultant has not made, offered, promised,
authorized, or committed, and will not make, offer, promise, authorize, or
commit, any act in furtherance of the making of any payment of the giving of any
benefit to any person, including but not limited to any public official, for the
purpose of improperly influencing or inducing any act, omission, or decision of
such person, or to secure any improper advantage for the Company in the conduct
of its business. Consultant will promptly disclose any requests for such
payments or benefits to the Company. Consultant will make and keep reasonable
and accurate records of his activities and expenditures pursuant to this
Agreement during the term of this Agreement and for a year following its
termination, and will make such records available to the Company for inspection
and copying on its reasonable request. Consultant warrants that he currently
holds no positions that would make him a public official of any sovereign
country or territory or any public international organization, or an official of
a political party, and will promptly disclose to the Company any such positions
that he may assume during the term of this Agreement.

6. INDEMNIFICATION. Consultant will indemnify and hold harmless Company from and
against all claims, damages, losses and expenses, including court costs,
investigation costs and reasonable attorneys’ fees, arising out of or resulting
from any reckless or intentionally wrongful act of Consultant or any violation
of the warranties set forth in Section 5 above.

7. TERM AND TERMINATION.

7.1 Term. This Agreement will commence on the Effective Date and, unless
terminated earlier in accordance with the terms of this Agreement, will remain
in force and effect for forty-five (45) days.

7.2 Termination for Breach. Either party may terminate this Agreement (including
the Statement of Work) if the other party breaches any material term of this
Agreement and fails to cure such breach within five (5) days following the
breaching party’s receipt of written notice thereof from the non-breaching
party.

7.3 Effect of Termination.

(a) Upon the expiration or termination of this Agreement for any reason,
Consultant will promptly deliver to Company all Innovations, including all work
in progress on any Innovations and all versions and portions thereof.

(b) Upon the expiration or any termination of this Agreement (except termination
of this Agreement by Company pursuant to Section 7.2 for breach by Consultant
and except for any violations of Section 5.4), Company will pay Consultant any
amounts that are due and payable under Section 1.2 for Services performed by
Consultant prior to the effective date of expiration or termination.

(c) Upon the expiration or termination of this Agreement for any reason,
Consultant will promptly notify Company of all Confidential Information in
Consultant’s possession or control and will promptly deliver all such
Confidential Information to Company, at Consultant’s expense and in accordance
with Company’s instructions.

 

4



--------------------------------------------------------------------------------

7.4 Survival. The provisions of Sections 2.2, 3, 4, 5.3, 5.4, 6, 7.3, 7.4, 8, 9
of this Agreement and Section 3(b) of the Statement of Work will survive any
expiration or termination of this Agreement, and the provisions of Section 3(a)
of the Statement of Work will survive any termination or expiration of this
Agreement other than a termination by the Company pursuant to Section 7.2.

8. LIMITATION OF LIABILITY. IN NO EVENT WILL COMPANY BE LIABLE TO CONSULTANT OR
ANY THIRD PARTY FOR ANY SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
OF ANY KIND IN CONNECTION WITH THIS AGREEMENT, EVEN IF CONSULTANT OR SUCH THIRD
PARTY HAS BEEN INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES.

9. GENERAL.

9.1 No Election of Remedies. Except as expressly set forth in this Agreement,
the exercise by Company of any of its remedies under this Agreement will be
without prejudice to its other remedies under this Agreement or available at law
or in equity.

9.2 Assignment. Consultant may not assign or transfer any of Consultant’s rights
or delegate any of Consultant’s obligations under this Agreement, in whole or in
part, without Company’s express prior written consent. Any attempted assignment,
transfer or delegation, without such consent, will be void. Subject to the
foregoing, this Agreement will be binding upon and will inure to the benefit of
the parties’ permitted successors and assigns.

9.3 Equitable Remedies. Because the Services are personal and unique and because
Consultant will have access to Confidential Information of Company, Company will
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without having to
post a bond or other consideration, in addition to all other remedies that
Company may have for a breach of this Agreement.

9.4 Attorneys’ Fees. If any action is necessary to enforce the terms of this
Agreement, the substantially prevailing party will be entitled to reasonable
attorneys’ fees, costs and expenses in addition to any other relief to which
such prevailing party may be entitled.

9.5 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas, excluding the body of law
pertaining to conflict of laws. Any legal action or proceeding arising under
this Agreement will be brought exclusively to the federal or state courts
located in Dallas, Texas and the parties hereby irrevocably consent to the
personal jurisdiction and venue therein.

9.6 Severability. If any provision of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions of
the Agreement will remain in full force and effect, and the provision affected
will be construed so as to be enforceable to the maximum extent permissible by
law.

 

5



--------------------------------------------------------------------------------

9.7 Notices. All notices required or permitted under this Agreement will be in
writing and delivered by confirmed facsimile transmission, by courier or
overnight delivery service, or by certified mail, and in each instance will be
deemed given upon receipt. All notices will be sent to the addresses set forth
above or to such other address as may be specified by either party to the other
in accordance with this Section.

9.8 Entire Agreement. This Agreement, together with the Statement of Work,
constitute the complete and exclusive understanding and agreement of the parties
with respect to the subject matter hereof and supersede all prior understandings
and agreements, whether written or oral, with respect to the subject matter
hereof other than as set forth in last sentence of this Section 9.8. In the
event of a conflict, the terms and conditions of the Statement of Work will take
precedence over the terms and conditions of this Agreement. Any waiver,
modification or amendment of any provision of this Agreement will be effective
only if in writing and signed by the parties hereto. Notwithstanding anything
set forth in this Section 9.8 and except for Section 5.3 of this Agreement, this
Agreement does not alter or change in any way the obligations and rights of the
parties under the Employee Invention Assignment and Confidentiality Agreement
executed by Consultant in connection with the commencement of his employment by
the Company and Consultant’s employment offer letter agreement dated
December 18, 2009, as amended on January 13, 2010.

9.9 Waiver. The waiver of any breach of any provision of this Agreement will not
constitute a waiver of any subsequent breach of the same in other provisions
hereof.

9.10 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.

 

COMPANY:

  

CONSULTANT:

By:  

 

   By:   

 

Title:  

 

   Title:   

 

Date:  

 

   Date:   

 

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Statement of Work

This Statement of Work is issued under and subject to all of the terms and
conditions of the Consulting Agreement effective as of April 1, 2011 by and
between Solera Holdings, Inc. (“Company”) and John Giamatteo (“Consultant”).

1. Description of Services

Consultant shall report to the Company’s Chief Executive Officer.

Consultant will provide the following Services: (i) transition duties to support
(a) the Company’s Chief Executive Officer and (b) the Company’s ongoing business
initiatives in Canada; and (ii) such other services as are determined by the
Company’s Chief Executive Officer.

2. Payment Terms

Fee: As consideration for the Services, the Company will pay Consultant $50,000
following the expiration of this Agreement. The Company will pay said fee by the
tenth day of the month following the expiration of this Agreement.

Expenses: The Company will reimburse Consultant for all reasonable travel and
out-of-pocket expenses incurred by Consultant solely in performing the Services.
Consultant shall submit all statements for expenses in a reasonable form to the
Company every calendar month. Such statements shall be approved by the Company’s
Chief Executive Officer or his designee prior to payment. Payment due Consultant
for expenses shall be made within thirty days following the Company’s receipt
and approval of Consultant’s statement of expenses.

 

7